Case 3:09-cv-02384-N-BQ Document 525 Filed 07/09/19 Page1of2 PagelD 30171

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
PEGGY ROIF ROTSTAIN, et al., §
Plaintiffs,
Vv. Civil Action No. 3:09-CV-2384-N-BQ
TRUSTMARK NATIONAL BANK, et al,
Defendants. ‘

ORDER

On January 11, 2018, the court entered its original Scheduling Order (ECF No. 438),
adopting most if not all the dates requested by the parties in their Stipulated Scheduling Order filed
December 13, 2017. ECF No. 433-1. Now before the court is the parties’ Joint Motion for Entry
of Amended Scheduling Order, which seeks significant modification to the original order,
including the ready for trial date. ECF No. 516.

While the original Scheduling Order allows the parties to alter “by written agreement”
deadlines such as discovery, expert designation and report production, summary judgment, etc.,
such agreements provide no basis for continuing the ready for trial date. See ECF No, 438, at 2.
With a ready for trial date roughly six months away, the parties seek an extension that, if allowed,
would result in a ready for trial date approximately one year beyond its present setting,’ In
addition, the parties’ motion suggests that some discovery has yet to begin, despite an original fact

discovery deadline of December 31, 2018. See, e.g., ECF No. 516-1, at 3 (proposing “[flact

 

' The parties cannot agree on deadlines for filing pretrial materials or a trial date (see ECF No. 516, at 2); however, if
the court allows a period similar to that in the original order for consideration of the parties’ motions for summary
judgment (MSJ) and the filing of pretrial materials, i.e., approximately five months after the MSJ deadline, such an
extension would result in a new ready for trial date of January 2021. See ECF No. 516-1, at 4 (proposing a new MSJ
deadline of August 12, 2020).
Case 3:09-cv-02384-N-BQ Document 525 Filed 07/09/19 Page 2of2 PagelD 30172

depositions to commence this date”), As a result, the court finds that the parties should submit a
joint status report prior to the entry of any amended scheduling order. It is therefore

ORDERED that the parties shail file a joint status report no later than Friday, July 12,
2019, identifying all discovery that has occurred prior to the date of this order, The report shall
describe the discovery by type, e.g., interrogatory, request for production, request for admission,
deposition, etc., the party serving the discovery, and all pertinent dates related to the discovery,
e.g., service, response or production, taking of the deposition, etc.

SO ORDERED.

Dated: July g , 2019 (i) (Un

D. GORDON TES MGS
UNITED STATES MAGISTRATE JUDGE
